U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 Commission file number 0-27445 ENVIRO VORAXIAL TECHNOLOGY, INC. (Name of Small Business Issuer in its Charter) Idaho83-0266517 (State or Other Jurisdiction of(I.R.S. Employer Incorporation or Organization)Identification No.) th Place, Fort Lauderdale, Florida 33309 (Address of Principal Executive Offices) (Zip Code) (954) 958-9968 (Issuer's Telephone Number) Securities registered under Section 12(b) of the Act: Title of Each ClassName of Each Exchange on Which Registered None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yeso No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yeso No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232-405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files.) Yeso No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act) Yeso No x The aggregate market value of the Company's voting stock held by non-affiliates as of April 9, 2010 (16,322,327 shares) was approximately $6,365,707.53 based on the average closing bid and asked prices of such stock on that date as quoted on the Over the-Counter Bulletin Board. There were 25,268,994 shares of common stock outstanding as of December 31, 2009. Table of Contents PART I. 1 Item 1. Business 1 Item 1A.
